FILED
                              NOT FOR PUBLICATION                            DEC 19 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MR. VICTORIA, a.k.a. F.N.U. Victoria,             No. 10-72705

               Petitioner,                        Agency No. A095-630-074

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Mr. Victoria, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s adverse

credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001),

and we deny the petition for review.

      Even if Victoria’s asylum application was timely, substantial evidence

supports the agency’s adverse credibility determination based on the

inconsistencies between his asylum application and testimony regarding the attack

on his cousin. See id. at 1043 (adverse credibility finding supported where it

related to the basis of petitioner’s alleged fear of persecution). Victoria’s

explanations do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, Victoria’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Finally, Victoria’s CAT claim fails because it is based on the same

statements found not credible, and he does not point to any other evidence in the

record to demonstrate it is more likely than not he would be tortured by or with the

consent or acquiescence of a public official in Indonesia. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-72705